DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “the embodiment” lacks sufficient antecedent basis. 
Regarding claim 10, the limitation “said embodiment” lacks sufficient antecedent basis. 
Regarding claim 11, the limitation “the embodiment” lacks sufficient antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (CN 111215266 A).
Regarding claim 1, Wu teaches an apparatus for disinfecting an area comprising: 
a body (Fig. 1: water pipe 5, nozzle on atomizer 6; NOTE: in light of Applicant’s Specification par. 26, the body is interpreted to be the combination of the supply pipes and the nozzles), 
pipes (Fig. 1: water pipe 5, composed of individual pipe segments between each atomizer 6), 
detachable cornices (Fig. 2: upper shell 61), 
control unit (Fig. 3: main control chip 3), 
mounts (Fig. 5: mount 66), 
chemical storage unit (Fig. 1: mother water tank 1; pg. 7 par. 3: disinfecting liquid), 
electrical line extension (Fig. 1: wire line 4), 
and a compressor (Fig. 1: water pump 2).
Regarding claim 2, Wu teaches the apparatus of claim 1, as set forth above, and further teaches wherein said body is a modular system (pg. 3 par. 8: As a preference, the atomizer further comprises the lower shell and the upper shell can be detachably connected, the upper shell at one side of the top end is detachably fixed on the top wall). 
Regarding claim 3, Wu teaches the apparatus of claim 2, as set forth above, and further teaches wherein said body further has a series of nozzles affixed along said pipes (Fig. 1: nozzles on atomizers 6 fixed along water pipe 5).  
Regarding claim 4, Wu teaches the apparatus of claim 2, as set forth above, and further teaches wherein said body further is designed to be manufactured for various sizes and configurations (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function. In this case, absent a teaching to the contrary, the design of the prior art be manufactured by a user in various sizes and configurations as a function of the manufacturing resources of the user).
Regarding claim 5, Wu teaches the apparatus of claim 1, as set forth above, and further teaches wherein said pipes can be detached from said mounts (pg. 10 par. 5: For good fixing the mounting plate 66, so as to improve the stability of the whole structure, in yet another embodiment, the mounting plate 66 around the circumferential direction is uniformly provided with multiple groups of first column 701, and the corresponding first mounting hole 61 of the upper shell is provided with multiple groups of 701 matched with the first locating column, the first column 701 inserted in the corresponding first mounting hole, it can convenient locating and connecting the mounting plate 66 and the upper shell 61).
Regarding claim 6, Wu teaches the apparatus of claim 1, as set forth above, and further teaches wherein said control unit can designed to be installed remotely at a desirable location near the embodiment (Fig. 1: location of main control chip 3 reads on remotely at a desirable location near the embodiment, since no definition is given specifying the exact distance defined by the limitations “remotely” and “near”; NOTE: furthermore, the limitation “can designed to be” is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function).
Regarding claim 9, Wu teaches the apparatus of claim 1, as set forth above, and further teaches wherein said compressor is installed either remotely (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function. In this case, a user can theoretically install the compressor in a location outside of the room, as the room is not positively recited as part of the apparatus, so the position of the compressor relative to the room is not claimed) or within the installation area (Fig. 1: water pump 2 located within the room)
Regarding claim 10, Wu teaches the apparatus of claim 9, as set forth above, and further teaches wherein said embodiment can be installed to an existing outside compressor by utilizing said electrical line extension (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function. In this case, absent a teaching that the structure is incapable of being used with interchangeable compressors, a user can theoretically install the components of Wu onto an existing outside compressor via an electrical line extension).
Regarding claim 11, Wu teaches the apparatus of claim 1, as set forth above, and further teaches wherein said chemical storage unit is installed in a remote location near the embodiment (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function. In this case, absent a teaching that the structure of the apparatus of Wu does not allow for the mother water tank 1 to be installed in a remote location, a user can theoretically install the mother water tank 1 in a remote location; furthermore, since the limitations “near” and “remote” do not specify any specific distance, any location meets the limitation of being near the embodiment); and attached to said pipes for distribution of chemicals (Fig. 1: mother water tank 1 attached to water pipe 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1-6 and 9-11 above, and further in view of Ezawa (CN 110124891 A).
Regarding claim 7, Wu teaches the apparatus of claim 1, as set forth above, and teaches a mount 66 and an upper shell 61 for attaching the atomizer and pipe to another structure, but does not teach wherein said mounts are attached to the upper side surface of said pipes. 
Ezawa teaches a structure for mounting a supply pipe onto another structure (abstract). It teaches the combination of a cornice (support plate 25) and a mount (clamp 23, part 23b of the clamp is attached to the upper side surface of the pipe) for attaching a supply pipe 22 to another structure, as illustrated in Fig. 4. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wu to use a support plate and a clamp attached to the upper side surface of the pipe, as taught by Ezawa, as a substitute means of attaching the pipes to another structure. 
	Regarding claim 8, Wu teaches the apparatus of claim 7, as set forth above, and further teaches wherein said mounts can be further attached to an existing mounting location in a targeted area to affix said apparatus (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function. In the instant case, a user can choose to install the mounts on any desired mounting location inside any desired area to affix the apparatus, absent a teaching that the structure of Wu renders the apparatus incapable of being installed in a particular manner or location).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796        

/KEVIN JOYNER/Primary Examiner, Art Unit 1799